                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         VICKY MCADAMS,
                                  10                                                        Case No. 18-cv-06064-RS
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER TO SHOW CAUSE
                                  12
Northern District of California
 United States District Court




                                         NANCY A. BERRYHILL,
                                  13
                                                        Defendant.
                                  14

                                  15

                                  16          In October 2018, plaintiff appealed the decision of the Social Security Administration

                                  17   denying her disability benefits. Soon thereafter, a scheduling order issued, instructing the

                                  18   government to file its answer, along with a certified copy of the administrative record, within 90

                                  19   days of receipt of the summons and complaint. A summons was issued on October 23, 2019, and

                                  20   an attorney for the government entered an appearance on October 31. Ninety days have since

                                  21   expired, and neither an answer nor the administrative record have been filed. The government is

                                  22   ordered to do so within 14 days of the date of this Order or show cause why that cannot be done.

                                  23

                                  24   IT IS SO ORDERED.

                                  25

                                  26   Dated: February 26, 2020

                                  27                                                    ______________________________________
                                                                                        __
                                                                                         _________________________   ____
                                                                                                                     __ _________
                                                                                                                        __
                                                                                        RICHARD SEEBORG
                                  28                                                    United States District Judge
